Citation Nr: 1138976	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(2) (West 2002). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from April 1981 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of SMC under 38 U.S.C. § 1114 (k), (l), (o), (p), (r)(1), and 38 C.F.R. § 3.350(h) subject to the provisions of 38 C.F.R. § 3.552(b)(2) on account of entitlement under subjection (o) and being in need of regular aid and attendance.  The Veteran asserts that he is entitled to a higher level of aid and attendance pursuant to 38 U.S.C.A. § 1114(r)(2).

A Veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.350(h)(3) in lieu of a regular aid and attendance allowance when the following conditions are met:  The Veteran is entitled to compensation authorized under 38 U.S.C. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. § 1114(p); the Veteran meets the requirements for entitlement to the regular aid and attendance allowance; and the Veteran needs a "higher level of care" (as defined therein) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institution care.

The Veteran's need for a higher level of care than is required to establish entitlement to the regular aid and attendance allowance is determined by a VA physician or, in areas where no VA physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof.

The term "under the regular supervision of a licensed health- care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care service prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the healthcare services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

Although the Veteran was afforded a VA aid and attendance examination in November 2010, such examination was provided by a nurse (RN), instead of a VA physician (M.D.), who, in this matter, must make the determination as to whether the Veteran is in need of the higher level of care pursuant to 38 U.S.C.A. § 1114(r)(2).   Furthermore, the November 2010 VA examiner did not provide a rationale for her opinion, nor did she reconcile the favorable December 2004 certification by a VA physician (who the Board notes also did not provide a rationale for his conclusion).  Hence a remand is warranted to afford the Veteran a new examination and opinion from a VA physician with the appropriate expertise.  

Prior to arranging for the Veteran to undergo an additional VA examination, the RO/AMC should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the Washington VA medical center (VAMC) dated through August 2006.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding medical records from the Washington VAMC, dated from August 2006 to the present. 

In addition, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain from the Washington VAMC all outstanding medical records dated from August 2006 to the present.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

3.  Then, the Veteran should be afforded a VA examination of all service connected disabilities, by a VA physician with the appropriate expertise to determine the level of  regular aid and attendance required by the Veteran.  All indicated tests and studies should be conducted.  The claims folder, to include a copy of this REMAND, should be made available to the VA physician for review before the examination, and should be noted in the report.  It is requested that the guides for conducting aid and attendance or housebound exams be used, and that all clinical findings as to the service connected disorders be set forth in detail.  

The VA physician is requested to opine whether the Veteran is in need of a higher level of care consisting of personal health-care services provided on a daily basis in the Veteran's home and if, in the absence of such higher level of care, the Veteran would require hospitalization, nursing home care, or other residential institution care.

The VA physician should determine the type of care that the Veteran's mother is providing him.

In providing the requested opinion, the VA physician is requested to comment on the favorable certification by a VA physician in December 2004.
 
The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  Then, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


